No. 95-2611


Thomas H. Shaw, Jr.,                  *
                                      *
      Appellee,                       * Appeal from the United States
                                      * District Court for the Eastern
        v.        * District of Arkansas.
                                      *
HCA Health Services                   *
of Midwest, Inc.,                     *
                                      *
       Appellant.                     *




                        Submitted:   February 15, 1996

                          Filed:     March 18, 1996


Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


MORRIS SHEPPARD ARNOLD, Circuit Judge.

     Thomas Shaw worked as the director of the radiology department at
Doctors Hospital in Little Rock, Arkansas, from 1975 until early 1993, when
the hospital fired him.     He sued the hospital in federal court, alleging
age discrimination.    See 26 U.S.C. §§ 621-634.   After a seven-day trial in
mid-1995, a jury awarded Mr. Shaw compensatory damages of $125,600; the
trial court awarded Mr. Shaw liquidated damages of $125,600 and front pay
of $550,000, making a total award to Mr. Shaw of $801,200 (all numbers are
rounded).


     The hospital appealed, arguing that the evidence was insufficient to
sustain the verdict and that several of the trial
court's evidentiary rulings were improper.       We affirm the judgment of the
            1
trial court.


                                        I.
     Although     the   parties   characterize   the   actions    of   the   hospital
personnel manager differently, it was undisputed that on at least two
occasions he altered the evaluation notes made by Mr. Shaw's supervisor.
In the first instance, in evaluation notes written five months before
Mr. Shaw was fired, Mr. Shaw's supervisor listed several areas that she
wanted Mr. Shaw to work on, specifically, timely responsiveness to requests
from supervisors and to changes in medical care, delegation of some
responsibilities to his employees and then holding them accountable for
those responsibilities, and exerting a strong personal presence in managing
his department.    After Mr. Shaw was fired, the hospital personnel manager
added comments to the effect that Mr. Shaw had been cautioned "on numerous
occasions in the past [about those areas] with no improvement."


     In the second instance, in evaluation notes written one month before
Mr. Shaw was fired, Mr. Shaw's supervisor listed the various topics
discussed and gave a short summary of each discussion.           After Mr. Shaw was
fired, the hospital personnel manager added such remarks as, "I reminded
Tom that he was the Director," "Tom never followed up [on an employee's
suggestion for clothing hooks in the mammogram waiting rooms], although it
was an excellent idea," "Again I covered lack of follow-up with him," and
"Discussed with him the need to be creative himself, ... and the perception
of employees and other managers that Tom did not want to do any changes or
rock the boat in any way.     This was counterproductive in today's market."
Most serious of all, the hospital personnel




     1
      The Honorable Garnett Thomas Eisele, United States District
Judge for the Eastern District of Arkansas.


                                       -2-
manager changed in a material way the substance of several comments -- from
"Tom really doesn't know enough about the scheduling system" to "Tom
admitted not knowing enough about the scheduling system," and from "I may
not have made myself very clear on what I expected of Tom" to "I stated
what I expected of Tom and let him know the seriousness of the problems
addressed, that these same problems had been addressed with him several
times in the past without improvement."


     The jury was entitled (although not required) to conclude from that
evidence that the reasons given by the hospital for firing Mr. Shaw were
a pretext for age discrimination.   Since the hospital does not dispute that
Mr. Shaw made out a prima facie case, we hold that the evidence was
sufficient to sustain the verdict for Mr. Shaw.        See, e.g., Nelson v.
Boatmen's Bancshares, Inc., 26 F.3d 796, 800-01 (8th Cir. 1994); see also
St. Mary's Honor Center v. Hicks, 113 S. Ct. 2742, 2749 (1993), and Nelson
v. J. C. Penney Company, Inc., 75 F.3d 343, 345-46 (8th Cir. 1996).      We
also hold that the evidence was sufficient to sustain the jury's finding
that the hospital's conduct was willful.


                                    II.
     We have considered the hospital's further arguments with respect to
the trial court's evidentiary rulings.    We see no legal error by the trial
court in those rulings, nor do we detect any effect upon the hospital's
substantial rights, see, e.g., Estes v. Dick Smith Ford, Inc., 856 F.2d
1097, 1105 (8th Cir. 1988), see also Fed. R. Ev. 103(a).




                                    -3-
                            III.
For the reasons stated, we affirm the judgment of the trial court.


A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -4-